Title: To Thomas Jefferson from Albert Gallatin, 21 June 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Tuesday 21. June 1803
          
          The enclosed letter from the Collector of Presque Isle seems to render the organization of the district of Niagara, which is authorized by the last paragraph of the 5th Sect. of the Collection Law, (Vol. 4. page 288), necessary. A collector at Niagara & a surveyor on Buffaloe will be necessary. But the place is so remote that it is difficult to obtain recommendations. Oliver Phelps is the republican member of Congress for that district. A son of General Irvine is Indian agent on Buffaloe & might act as surveyor there if a collector could be obtained for Niagara.
          
          The propriety of sending the within letter to Mr Thornton is submitted. Is it sufficiently civil?
          With respect Your obedt. Servt.
          
            Albert Gallatin
          
        